                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

SAMMY BRIAN MORRIS,                      )
                                         )
     Plaintiff,                          )
v.                                       )           CV418-272
                                         )
CHATHAM COUNTY C.N.T. DIVISION,          )
Narcotics Division,                      )
                                         )
     Defendant.                          )

                                 ORDER

     Plaintiff Sammy Brian Morris—currently incarcerated—filed this

case alleging he was subjected to excessive force when he was arrested.

See doc. 7 (screening the Complaint, pursuant to 28 U.S.C. § 1915A and

approving the excessive-force claim for service).      Because plaintiff is

incarcerated, Defendant Adam Willis has requested an Order permitting

Morris’ deposition. See doc. 31; see also Fed. R. Civ. P. 30(a)(2)(B). Morris

has both responded in opposition to that motion and filed his own motion

for a protective order. See doc. 33 (Motion for Protective Order); doc. 34

(opposition to defendant’s motion). The time for defendant to respond to

plaintiff’s motion for a protective order has not run, but since plaintiff’s
motion and his opposition to the deposition are without merit, any

response is moot.

     Courts are not generally required to approve parties’ depositions.

See Fed. R. Civ. P. 30(a)(1). One exception to that general rule is when

the proposed deponent is confined in prison. Fed. R. Civ. P. 30(a)(2)(B).

Despite requiring the Court’s blessing, the rule requires that leave to

depose an incarcerated person be granted “to the extent consistent with

Rule 26(b)(1) and (2),” Fed. R. Civ. P. 30(a)(2); that is, when the

information sought is nonprivileged, relevant, proportional, and not

unduly burdensome. Those general limits on the scope of discovery are

relevant here because Morris asserts that the deposition will, inevitably,

require him to provide information that would violate his Fifth

Amendment privilege against self-incrimination.       See doc. 33 at 1

(expressing Morris’ intent, on advice of his criminal defense counsel, to

“assert the privilege against self-incrimination under the Fifth

Amendment in response to all substantive questions.”); doc. 34 at 1

(same).

     Both plaintiff’s motion and his opposition to defendant’s request for

leave omit any citation to authority. See generally docs. 33 & 34. Had

                                    2
plaintiff’s counsel consulted the relevant authorities, he would likely have

found the following, in a prominent treatise on federal civil procedure:

      If a deposition is sought, the availability of the privilege
      [against self-incrimination] is not a ground for vacating the
      notice of the deposition. The proper procedure is for the
      deponent to attend the deposition, to be sworn under oath, and
      to answer those questions he or she can answer without running
      a risk of incrimination. In this way a record can be made and
      the court can determine whether particular questions asked
      did entitle the deponent to claim the privilege.

8 Charles Alan Wright, Arthur R. Miller, et al. Fed. Prac. & Proc. Civ. §

2018 (3d ed. 2019) (emphasis added). Judicial opinion is similarly skeptical

of such generalized assertions of privilege. See Sec. & Exch. Comm’n v.

First Fin. Grp. of Tx., Inc., 659 F.2d 660, 668 (5th Cir. 1981) (“[A] blanket

assertion of the privilege [against self-incrimination] is insufficient to

relieve a party of the duty to respond to questions put to him,” indeed,

“‘even if the danger of self-incrimination is great, (the party’s) remedy is

not to voice a blanket refusal . . . to testify . . . [,i]nstead, he must present

himself . . . for questioning, and as to each question . . . elect to raise or not

to raise the defense.’” (quoting United States v. Roundtree, 420 F.2d 845,

852 (5th Cir. 1969)). 1


1
  Although the Fifth Circuit’s opinion, which was entered on October 21, 1981, is not
binding precedent, it remains persuasive authority. See Bonner v. City of Prichard,
                                          3
      Given the unequivocal recognition that a litigant’s Fifth Amendment

privilege is not a general shield against civil discovery, and the fact that

plaintiff’s own Complaint indicates the likelihood that he has relevant

information, the Court GRANTS Willis’ motion. Doc. 31. Chatham

County Detention Center shall make plaintiff, Sammy Brian Morris,

available for deposition in the manner in which other depositions are

generally held. For the reasons explained above, Morris’ motion for a

protective order is DENIED.

      Finally, since plaintiff’s incarceration does not significantly affect

his discovery obligations, a scheduling conference is not warranted at this

time. Plaintiff’s request for such a conference is DENIED. Doc. 33. Since

counsel has now appeared on plaintiff’s behalf, however, this action no

longer appears exempt from general civil discovery procedures. See Fed.

R. Civ. P. 26(a)(1)(B)(iv). Counsel are, therefore, DIRECTED to confer,




661 F.2d 1206, 1207 (11th Cir. 1981) (adopting, as binding precedent in the Eleventh
Circuit, all decisions of the Fifth Circuit handed down prior to September 30, 1981).
Consistent with the treatise’s summary, however, the Eleventh Circuit takes a
similarly dim view of “blanket” assertions of privilege. See United States v. Twenty-
Nine Pre-Columbian & Colonial Artifacts from Peru, 695 F. App’x 461, 467 (11th Cir.
2017) (citing Roundtree, 420 F.2d at 852) (discussing a district court’s order
“[f]ollowing well-established law” that “Fifth Amendment concerns, even if
legitimate,” do not preclude testimony in a civil deposition).

                                         4
pursuant to Fed. R. Civ. P. 26(f) and Judge Baker’s standing Orders2,

within 21 days, and file the required report. That report may include the

parties’ position or respective positions on the need for a further court-

facilitated scheduling conference.

     SO ORDERED, this 9th day of July, 2019.



                                       _______________________________
                                       _____________________________________
                                       JAMESES E
                                            ES E.. GRA
                                                     RAHAM
                                                     R AHA
                                                         AM
                                       UNI   ED STATE
                                         NITED
                                         NITED
                                            TE        TES MAG
                                                   TATES
                                                   T
                                                   TA
                                                    ATE
                                                      TES    AGISTRATE
                                                             A
                                                             AGIS
                                                              GIS
                                                                ISTR
                                                                 STR
                                                                  TRA
                                                                  TRATTE JUDGE
                                                                     AT   UD
                                                                          U DG
                                       SOU
                                        OUTHERN
                                        O UTH
                                            THERRN DIS
                                               ERN     ISTRICT
                                                        STR
                                                         TRIC   O GE
                                                            ICT OF   EORGIA
                                                                     EO
                                                                      ORGGIA
                                                                          I




2
  The Clerk is DIRECTED to serve Judge Baker’s standing civil instructions and
orders on all counsel who have appeared in this case.
                                          5
